Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                             FILED
regarded as precedent or cited before any                  Dec 03 2012, 9:45 am
court except for the purpose of establishing
the defense of res judicata, collateral                           CLERK
                                                                of the supreme court,
estoppel, or the law of the case.                               court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

SUZY ST. JOHN                                      GREGORY F. ZOELLER
Marion County Public Defender                      Attorney General of Indiana
    Appellate Division
Indianapolis, Indiana                              AARON J. SPOLARICH
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

MARK GRABER,                                       )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 49A02-1205-CR-365
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Valerie Horvath, Commissioner
                             Cause No. 49G17-1201-CM-117



                                        December 3, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
        Following his conviction for Domestic Battery as a Class A misdemeanor,1 Mark Graber

appeals his sentence contending that the trial court erred by imposing a fifty dollar ($50.00) Public

Defender fee. Graber contends that imposing such a fee after finding him indigent was error

pursuant to Ind. Code § 33-37-2-3 and that the fee exceeded that authorized by Ind. Code § 35-33-7-

6 because the court had previously imposed a fifty dollar ($50.00) Public Defender’s fee at the initial

hearing.      The State contends that the trial court imposed only a single fee of fifty dollars, but

concedes that “the record is unclear,” Appellee’s Br. at 7, and if it did impose a second fifty dollar

fee, the trial court erred in doing so.

        To remedy any confusion in the trial court’s order, we vacate that part of the Chronological

Case Summary stating that a fifty dollar ($50.00) fee was assessed as part of Graber’s sentence and

remand with instructions to enter an order confirming that a single Public Defender’s fee of fifty

dollars ($50.00) was imposed at the initial hearing and that order remains in full force and effect with

all sums previously paid credited against that amount due and owing thereunder.

        Vacated and remanded.

MATHIAS, J., and CRONE, J., concur.




        1
            Ind. Code § 35-42-2-1.3

                                                   2